DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2021 has been entered.

Response to Amendment
The examiner recognizes that all original objections previously stated for the original specification, drawings, and claims are overcome by the amendments made by the applicant. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 5, 7, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Inoue et al. (US 2012/0098430, hereinafter Inoue; already of record) in view of Neukam (DE 102016000812; the citations based on the attached translation).

Regarding claim 1, Inoue discloses:
A computer-implemented (Paragraph [0022], i.e. microcomputer) method comprising:
…
comparing, by the computing system, the power consumption information with the 
nominal power signature associated with the component (Abstract; Fig. 3 Element ST14);
determining, by the computing system, that the power consumption of the component (i) 
is greater than a first threshold value associated with the nominal power signature or (ii) is less than a second threshold value associated with the nominal power signature (Figure 3 Element ST14; Paragraph [0045]); and
	executing, by the computing system, corrective action based on the determining that the power consumption of the component is greater than the first threshold value or less than the second threshold value (Figure 3 Element ST16; Paragraph [0049]).

	Inoue does not disclose:
	…
	receiving, by a computing system, power consumption information for a component associated with a vehicle indicative of a change in power consumption by the component in relation to a nominal power signature associated with the component;
	…

…
receiving, by a computing system, power consumption information for a component associated with a vehicle indicative of a change in power consumption by the component in relation to a nominal power signature associated with the component (Paragraphs [0017] and [0018]);
	…
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Inoue to incorporate …receiving, by a computing system, power consumption information for a component associated with a vehicle indicative of a change in power consumption by the component in relation to a nominal power signature associated with the component… as taught by Neukam. Doing so would allow for a conclusion on the activation of the component to be known, as recognized by Neukam (Paragraph [0017]).

	Regarding claim 5, Inoue further discloses: wherein the nominal power signature is generated by the vehicle for the component (Paragraphs [0019] and [0020], i.e. generated by the vehicle power supply for the lighting apparatus).

	Regarding claim 7, Inoue further discloses: 
receiving …information for a second component in the vehicle… (Paragraph [0019], i.e. lighting apparatuses each for the left and right headlight);
	comparing, by the computing system, the power consumption information for the second component with the second nominal power signature associated with the second component (Fig. 3 Element ST14; Paragraph [0019], i.e. lighting apparatuses each for the left and right headlight);
and determining, by the computing system, that power consumption of the second component does not deviate from the second nominal power signature (Figure 3 Element ST14; Paragraphs [0019] and [0045], i.e. lighting apparatuses each for the left and right headlight).

Additionally, Neukam further teaches:
… receiving, by the computing system, power consumption information for … a component in the vehicle indicative of a change in power consumption by the second component in relation to a second nominal power signature associated with the second component (Paragraphs [0017] 
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Inoue to incorporate …receiving, by the computing system, power consumption information for … a component in the vehicle indicative of a change in power consumption by the second component in relation to a second nominal power signature associated with the second component;… as further taught by Neukam. Doing so would allow for a conclusion on the activation of the component to be known, as recognized by Neukam (Paragraph [0017]).

Regarding claim 11 and 16, the claim(s) recite analogous limitations to claim(s) 1 and therefore are rejected on the same premise. 

Regarding claim 16, Inoue further discloses a non-transitory computer-readable storage medium (Paragraph [0019], i.e. an EEPROM (Electrically Erasable and Programmable Read Only Memory)….

Claims 2, 4, 12, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Neukam, as applied to claims 1, 11, and 16 above, further in view of Kim et al. (KR 2013/0056936, hereinafter Kim; the citations based on the attached translation; already of record), and further in view of Hashimoto et al. (US 2017/0305414, hereinafter Hashimoto; already of record).

claim 2, the combination of Inoue in view of Neukam teaches the method of claim 1.

The combination of Inoue in view of Neukam does not teach:
determining, by the computing system that communications with the component are being exchanged, and
determining, by the computing system that failure of the component is impending based on (i) the determination that power consumption of the component is greater than the first threshold value or less than the second threshold value and (ii) the determination that the communications with the component are being exchanged.

However, in the same field of endeavor, Kim teaches an apparatus for motor drive control
and control method thereof (Abstract) and more specifically: 
	determining, by the computing system that communications with the component are being exchanged (Paragraph [0001]; Paragraph [0052], [0067]-[0068], i.e. checking a communication line error to see if a malfunction occurs and then comparing pressure values received from the communication unit is determining that communication is being exchanged), and
	...(ii) the determination that the communications with the component are being exchanged  (Paragraphs [0001], [0052], and [0067]-[0068], i.e. checking a communication line error to see if a malfunction occurs and then comparing pressure values received from the communication unit is determining that communication is being exchanged).

incorporate determining, by the computing system that communications with the component are being exchanged, and … (ii) the determination that the communications with the component are being exchanged, as taught by Kim. Doing so would ensure that the transceiver was not in a nonfunctional time out state, as recognized by Kim (Paragraph [0028]).

	The combination of Inoue in view of Neukam and further in view of Kim does not teach …determining, by the computing system that failure of the component is impending based on (i) the determination that power consumption of the component is greater than the first threshold value or less than the second threshold value and....

	However in the same field of endeavor, Hashimoto teaches a control device that executes abnormality detection processing for detecting an abnormality of a current sensor (Abstract) and more specifically …determining, by the computing system that failure of the component is impending based on (i) the determination that power consumption of the component is greater than the first threshold value or less than the second threshold value and (Abstract; Paragraph [0094])....

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Inoue to incorporate …determining, by the computing system that failure of the component is impending based on (i) the determination that power consumption of the component is greater than the first threshold value or less than the second threshold value and..., as taught by Hashimoto. Doing so would be able to detect problems that cause an increase in cost, an increase in facility size, or the like, as recognized by Hashimoto (Paragraph [0005]).

	Regarding claim 4, the combination of Inoue in view of Neukam teaches the computer-implemented method of claim 1. Inoue further discloses:
	…
	determining, by the computing system, that the component has failed based on (i) the determination that power consumption of the component is greater than the first threshold value or less than the second threshold value (Abstract; Figure 3 Element ST14; Paragraph [0045]) and…

	The combination of Inoue in view of Neukam does not teach:
	determining, by the computing system, that communications with the component have been lost, and
	... (ii) the determination that the communications with the component have been lost.

	However in the same field of endeavor, Kim teaches:
	determining, by the computing system, that communications with the component have been lost, and (Paragraphs [0001] and [0104])... 
…(ii) the determination that the communications with the component have been lost (Paragraphs [0001] and [0104]).

determining, by the computing system, that communications with the component have been lost, and... (ii) the determination that the communications with the component have been lost, as taught by Kim. Doing so would confirm that the transceiver was in a nonfunctional time out state, as recognized by Kim (Paragraph [0028]).

	Regarding claims 12 and 17, the claim(s) recite analogous limitations to claim(s) 2, and therefore are rejected on the same premise.

Regarding claims 14 and 19, the claim(s) recite analogous limitations to claim(s) 4, and therefore are rejected on the same premise.

Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Neukam, as applied to claims 1, 11, and 16 above, further in view of Breed (US 5809437).

Regarding claim 3, the combination of Inoue in view of Neukam teaches the method of claim 1.

The combination of Inoue in view of Neukam does not teach: wherein the change in power consumption by the component is associated with continued operation of the component and indicative of impending failure.



	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Inoue to incorporate wherein the change in power consumption by the component is associated with continued operation of the component and indicative of impending failure, as taught by Breed. Doing so would help prevent the breakdown of the vehicle, as recognized by Breed (Col. 4 Lines 46-61).

Regarding claims 13 and 18, the claim(s) recite analogous limitations to claim(s) 3, and therefore are rejected on the same premise.

Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Inoue, in view of Neukam, Hashimoto, and Kim, as applied to claims 4, 14, and 19 above, and further in view of Li et al. (CN 105444510, hereinafter Li; citations based on translation provided; already of record).

claim 6, the combination of Inoue in view of Neukam, Hashimoto, and Kim teaches the method of claim 4.

Additionally, Hashimoto further teaches: wherein the component is a sensor associated with the vehicle (Fig. 5 Element S16; Paragraph [0002]) and…

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Inoue to incorporate wherein the component is a sensor associated with the vehicle..., as further taught by Hashimoto. Doing so would be able to detect problems that cause an increase in cost, an increase in facility size, or the like, as recognized by Hashimoto (Paragraph [0005]).

The combination of Inoue in view of Neukam, Hashimoto, and Kim does not teach: … the executing corrective action comprises causing information from the sensor to be disregarded based on the determination that the sensor has failed.

However in the same field of endeavor, Li teaches a refrigeration system that can be used on recreation vehicles (Background Technique Paragraph 1) and more specifically teaches …the executing corrective action comprises causing information from the sensor to be disregarded based on the determination that the sensor has failed (Summary of the Invention Last 2 

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Inoue to incorporate the teachings of …the executing corrective action comprises causing information from the sensor to be disregarded based on the determination that the sensor has failed, as taught by Li. Doing so would save time and money, as recognized by Li (Summary of the Invention Last 2 Paragraphs).

Regarding claims 15 and 20, the claim(s) recite analogous limitations to claim(s) 6, and therefore are rejected on the same premise. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Neukam, as applied to claim 7 above, further in view of Sundaram et al. (US 2007/0005203, hereinafter Sundaram; already of record in the IDS).

	The combination of Inoue in view of Neukam teaches the computer-implemented system of claim 7. Inoue further discloses:…does not deviate from the second nominal power signature (Figure 3 Element ST14; Paragraph [0045])….

	The combination of Inoue in view of Neukam does not teach:

	determining, by the computing system, that communications with the second component have been lost, and
	determining, by the computing system, that a communications system on the vehicle has a fault based on the determination that power consumption of the second component [has not failed] and the determination that the communications with the second component have been lost.

	However, in the same field of endeavor, Sundaram teaches a vehicle diagnostic system and a method for monitoring vehicle controllers (Abstract) and more specifically: 
	determining, by the computing system, that communications with the second component have been lost (Abstract; Paragraph [0022] and [0011] Lines 10-End; Claim 5, i.e. the communication fault diagnostic [v]), and
	determining, by the computing system, that a communications system on the vehicle has a fault based on the determination that power consumption of the second component [has not failed] and the determination that the communications with the second component have been lost (Abstract; Paragraphs [0022] and [0011] Lines 10-End; Claim 5, i.e. the scenario listed where a communication fault [v] diagnostic but not a power fault [iv] diagnostic occurs. The examiner notes that above, Sundaram teaches the determining… in the case that failure of the second component has not occurred while Inoue specially discloses that not deviating from a second nominal power signatures is a lack of failure occurring).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Inoue to incorporate determining, by the computing system, that communications with the second component have been lost, and determining, by the computing system, that a communications system on the vehicle has a fault based on the determination that power consumption of the second component [has not failed] and the determination that the communications with the second component have been lost, as taught by Sundaram. Doing so would utilize a supervisory controller to notify other vehicle subsystems that a fault condition in one of the vehicle .

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Neukam, as applied to claim 1 above, further in view of Parlos (US 7024335; already of record).

	Regarding claim 9, the combination of Inoue in view of Neukam teaches the computer-implemented method of claim 1.

The combination of Inoue in view of Neukam does not teach: wherein the component is associated with a plurality of nominal power signatures, and each nominal power signature of the plurality of nominal power signatures is associated with a respective operating state of the component.

	However, in the same field of endeavor, Parlos teaches assessing the condition of a device which includes receiving signals from a sensor that makes electrical measurements of the device (Abstract) and more specifically: wherein the component is associated with a plurality of nominal power signatures, and each nominal power signature of the plurality of nominal power signatures is associated with a respective operating state of the component (Abstract; Col. 1 Lines 46-56; Col. 3 Line 7-18; Claim 32).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Inoue to incorporate wherein the component is associated with a plurality of nominal power signatures, and each nominal power signature of the plurality of nominal power signatures is associated with a respective operating state of the component, as taught by Parlos. Doing so would help determine when maintenance would be needed on said component and as a result could lead to an avoidance of failure in critical production devices and as a result an avoidance of  lost 

	Regarding claim 10, the combination of Inoue in view of Neukam and further in view of Parlos teaches the computer implemented method of claim 9.

Additionally, Parlos further teaches:
	wherein the comparing the power consumption information with a nominal power signature associated with the component comprises comparing the power consumption information with a first nominal power signature of the plurality of nominal power signatures, wherein the first nominal power signature is selected from the plurality of nominal power signatures based on a current operating state of the component (Abstract; Col. 1 Lines 46-56; Col. 3 Line 7-18; Claim 32, i.e. estimating an expected response of the device in accordance with the received signals implies that there are multiple acceptable readings for said signals since if there was only a singular accepted reading the response would not have to estimate expected and measured responses from said signals, but instead would be a binary yes or no check on their outputs); and


	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Inoue to incorporate wherein the component is associated with a plurality of nominal power signatures, and each nominal power signature of the plurality of nominal power signatures is associated with a respective operating state of the component, as further taught by Parlos. Doing so would help determine when maintenance would be needed on said component and as a result could lead to an avoidance of failure in critical production devices and as a result an avoidance of  lost revenues and emergency maintenance costs, as recognized by Parlos (Col. 1 Lines 24-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/D.T.R./
Examiner, Art Unit 3663           

/THOMAS E WORDEN/Primary Examiner, Art Unit 3663